Citation Nr: 1016237	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to July 
1967, as well as three years of prior active duty before 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that rating action, the RO, in part, denied service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran appealed the RO's November 2007 rating action to the 
Board. 

The Veteran testified in a Video Conference hearing before 
the undersigned Acting Veterans Law Judge in February 2010.  
A transcript of that hearing is of record.

The issue of service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure in service, 
was deferred in the November 2007 rating decision on appeal, 
along with several other issues.  The other issues were 
subsequently adjudicated in a March 2008 rating decision, but 
the claim for diabetes was not.  Having been raised by the 
record, but having not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over this claim, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is shown to have had a Military Occupational 
Specialty (MOS) of a Combat Engineer and was subjected to 
acoustic trauma during military service.
2.  It has not been shown by the competent and probative 
evidence of record that the Veteran has bilateral hearing 
loss and tinnitus that are causally related to service or 
that bilateral hearing loss was manifested to a compensable 
degree within the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2009).

2.  The criteria for establishing service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between a Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2007 letter in connection with his claims, regarding what 
information and evidence is needed to substantiate his claims 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The May 
2007 letter additionally informed the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  See Dingess, 
supra.  

As to the VA's duty to assist to the Veteran, the record also 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by him.  Specifically, 
the information and evidence that have been associated with 
the claims file include the Veteran's service treatment 
records, post-service VA and private treatment and 
examination reports, a copy of a February 2010 hearing 
transcript, and statements from the Veteran and his 
representative.

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
submitting evidence and argument, as well as presenting for a 
VA examination in May 2008.  A copy of the May 2008 VA 
examination report is of record.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service. Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a). 
Furthermore, a Veteran's assertions regarding an injury 
during combat shall be accepted if consistent with the 
circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he has acoustic trauma as a result 
of his military service.  Specifically, he alleges exposure 
to mine explosions as a combat engineer during active 
military service in the Republic of Vietnam (RVN).  
(Transcript (T.) at page (pg.) 9).  He maintains that he was 
not exposed to any recreational noise exposure, but was 
subjected to post-service occupational noise exposure as a 
result of having worked in construction.  He further 
maintains that while it was not documented in his service 
treatment records, doctors at service separation informed him 
that he had a progressive-type hearing loss.

The Veteran's service personnel records show that his 
military occupational specialty was a Combat Engineer.  He 
was awarded the Vietnam Service Medal with two Bronze Service 
Stars and Republic of Vietnam Campaign Medal.  Given the 
foregoing, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are for application, and the Board has 
accepted the Veteran's description of his noise exposure in 
service.  However, the provisions of section 1154(b) do not 
provide a substitute for medical-nexus evidence. . ." Clyburn 
v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.  

Based on the evidence of record, the Board finds, for reasons 
that will be discussed below, that service connection for 
bilateral hearing loss disability and tinnitus is not 
warranted.  A January 2007 VA audiological evaluation shows 
the Veteran has bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385 (2009).  That same report also reflects 
that the Veteran complained of bilateral tinnitus.  Thus, the 
Veteran has a current diagnosis of hearing loss for VA 
compensation purposes and tinnitus.  (See January 2007 VA 
outpatient report).  However, the competent and probative 
evidence of record indicates that the Veteran's bilateral 
hearing loss disability and tinnitus have not been 
symptomatic since discharge and are not related to service.

Service treatment records (STRs) show no complaints related 
to hearing loss during service.  Audiological testing 
conducted at service separation in May 1967 did not show a 
hearing loss disability.  At separation, the Veteran denied 
having had hearing loss.  On a July 1967 release form, he 
indicated that his health had not changed since his May 1967 
examination.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As the first post-service evidence of bilateral hearing loss 
for VA compensation purposes was in January 2007, which is 
decades after the Veteran was discharged from military 
service, service connection for hearing loss on a presumptive 
basis is, therefore, not warranted.  See 38 C.F.R § 3.307, 
3.309. 

As to continuity of symptomatology, the Veteran himself 
indicates that he did not complain of, or seek treatment for, 
any hearing loss or tinnitus for many years after his 
discharge from service.  During his February 2010 hearing, he 
testified that he had first sought treatment with VA, as 
documented in the record.  As previously indicated herein, 
the first post-service documentation of any treatment for 
hearing loss and tinnitus was at a VA clinic in January 2007.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, which 
weighs against the claim.).  

In reaching the foregoing conclusion, the Board points 
directly to the Veteran's May 1967 separation examination 
report, reflecting that the Veteran's hearing was evaluated 
as "normal."  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider).  
Here, contemporaneous service treatment records directly 
refute the Veteran's assertion that he had hearing loss and 
tinnitus during service, as defined by 38 C.F.R § 3.385.  
Accordingly, the Board finds that the Veteran's lay assertion 
as to when he was diagnosed with hearing loss to be not 
credible.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when 
determining whether lay evidence is satisfactory, the Board 
may properly consider internal consistency, facial 
plausibility, consistency, with other evidence submitted on 
behalf of the Veteran, and demeanor of witness (if hearing 
held)).

Finally, as to medical causation, the Board is cognizant that 
in order for an individual to give competent lay evidence, 
the individual testifying must have personal knowledge, 
derived from their senses, of what is being attested; 
"[c]ompetent testimony is thus limited to that which the 
witness has actually observed and is within the realm of 
personal knowledge."  See Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  However, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training or experience are competent to 
provide evidence on the issue.  See Jones v. West, 12 Vet. 
App. 383, 385 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis). 

Here, the Veteran is not competent to provide an opinion as 
to the causation of his hearing loss and tinnitus.  Instead, 
the Veteran has provided two private opinions in support of 
his claims for service connection for bilateral hearing loss 
and tinnitus.  In a letter to the Veteran, received by VA in 
September 2008, J.C., Managing Consultant from Miracle Ear 
Sears Hearing Aid Center, listed a number of factors that 
could contribute to hearing loss.  J. C. specifically bolded 
"excessive noise exposure."  J.C. stated that, while he 
cannot be "100% sure of the cause" of the Veteran's hearing 
loss, it appeared that "excessive exposure to loud noise may 
be the reason" for the Veteran's hearing loss.  

The Board finds that this opinion is not competent and non-
probative.  Specifically, J.C. does not declare that he is a 
medical specialist of any sort, and does not state that he 
has any specialized medical knowledge, training or experience 
which makes him competent to render a medical opinion.  
Therefore, the Board finds that Mr. J.C. is not competent to 
render a medical opinion as to the causation of the Veteran's 
hearing loss.  

Moreover, even if Mr. J.C. - as a managing consultant - was 
competent to render a medical opinion, the Board finds that 
the opinion is non-probative.  Specifically, the Board notes 
that the evidence of record demonstrates both military and 
post-service occupational noise exposure.  Mr. J.C.'s opinion 
does not specifically link the Veteran's hearing to military 
noise exposure and is nonspecific, as it refers to 
"excessive noise exposure" in general.  In short, Mr. 
J.C.'s opinion fails to differentiate between military noise 
and occupational noise exposure and does not specifically 
denote that military noise exposure was the cause of the 
Veteran's hearing loss and tinnitus.  Accordingly, the Board 
would give no probative value to Mr. J.C.'s opinion even if 
he were competent to render a medical opinion.

Also supportive of the instant service connection claims is a 
February 2010 letter, provided by M.W., "Hearing Instrument 
Specialist," Miracle Ear Sears Hearing Aid Center.  M.W. 
opined, after a review of the Veteran's Form DD-214 and 
recording of his military occupational speciality (e.g. 
Combat Engineer), that there was a greater than 50 percent 
probability that the Veteran's hearing loss and tinnitus were 
related to his period of military service.  

The Board also finds M. W.'s statement to be not competent 
and non-probative.  While M.W. designates himself as a 
"Hearing Instrument Specialist," he does not indicate that 
he has a medical degree or any other specialized knowledge 
other than in hearing aids themselves.  Knowledge of hearing 
aids does not equate to specialized medical knowledge or 
training, particularly as it relates to audiology and medical 
causation of audiological disorders.  As for experience, 
while the Board does not doubt M.W.'s experience with hearing 
aids, the Board does not find that experience with hearing 
aids qualifies M.W. in the medical sense to render an opinion 
as to medical causation.  Thus, the Board finds that M.W. is 
not competent to render a medical opinion.

Even if the Board were to find M.W. competent to render an 
opinion, the Board would assign no probative value to the 
opinion because it fails to take into consideration the 
Veteran's post-service occupational noise exposure and 
approximately 40-year gap between service and onset of the 
Veteran's hearing loss and tinnitus.  M.W. specifically 
stated that he had looked at the Veteran's Form DD-214 and 
his military MOS.  The Board has conceded that the Veteran 
was exposed to noise in service.  M.W. did not state that he 
had reviewed the Veteran's service treatment records, which 
are devoid of any treatment, subjective complaints, or 
diagnosis of, hearing loss or tinnitus.  In addition, M. W. 
did not take into account the Veteran's 40 years post-service 
of occupational noise exposure and his lack of treatment for 
that period of time.  The lack of analysis of these key facts 
makes Mr. M.W.'s opinion non-probative, even if the Board 
were to find him competent to render a medical opinion.

In contrast to the foregoing private opinions that are 
supportive of the Veteran's claims, is the opinion of a May 
2008 VA examiner, a certified audiologist (C.C.C.A.), who had 
reviewed the claims file and service treatment records.  The 
VA examiner noted that the Veteran was a Combat Engineer and 
would have been exposed to noise as a result of his military 
service, as well as noting that the Veteran had occupational 
noise exposure post-service.  He reviewed the service 
treatment records, particularly the May 1967 separation 
examination which showed normal hearing on discharge.  He 
further noted there were no complaints of or treatment for 
any hearing loss, tinnitus or any other sign of auditory 
dysfunction while in service.  Based on those observations 
and the significant post-service occupational noise exposure, 
the VA examiner opined that it was less likely than not that 
the Veteran's hearing loss and tinnitus were related to his 
military service.  Since the May 2008 VA examiner's opinion 
is the only competent medical opinion of record and does not 
relate the Veteran's bilateral hearing loss and tinnitus to 
his military service, the Board must deny service connection 
for hearing loss and tinnitus.  See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


